Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Lawson (U.S. Pub.2014/0250999) disclose a method of producing hydrocarbons comprising:
(a) obtaining one or more samples from a well in a region of interest (Fig. 1, # 106, para [0051], where determination of the drilling location may be based on different data and models associated with the subsurface region. Then samples may be obtained, as shown in block 106 and further para [0050]) from isolated regions of interest (e.g., compartments, intervals or reservoirs);
(f) using the isotope signature to determine one or more of type of hydrocarbon in the subsurface accumulation, quality of hydrocarbon in the subsurface accumulation, and source of the hydrocarbon (para [0054]), (note that the limitation “multiple metal isotope signature” is address below; and

(g) developing or refining a hydrocarbon exploration, hydrocarbon development, or hydrocarbon production strategy based on the determined one or more of type of 

Ventura “The stable isotope composition of vanadium, nickel, and molybdenum in crude oils” disclose (b) analyzing the sample to determine a ratio of at least two isotopes of a first metal (Page 108, para 2.5, Stable isotope analysis; para 2.5.1, Mass spectrometry; See Table 2);
(c)    analyzing the sample to determine a ratio of at least two isotopes of a second metal (Page 108, para 2.5, Stable isotope analysis);
(d)    analyzing the sample to determine a ratio of at least two isotopes of a third metal (Page 109, para 2.5.4. Mass spectrometry);
(e)    integrating the isotope ratios of the first metal, second metal, and third metal to form a multiple metal isotope signature (Table 5, pages 109-110, para 3.1 -3.1);
 (f) multiple metal isotope signature (Table 5).

The closest prior art, of the record either singularly or in combination, fail to anticipate or render obvious that a step of:
“e)  integrating the isotope ratios of the first metal, second metal, and third metal to form a multiple metal isotope signature, wherein the multiple metal isotope signature comprises bulk concentrations and compound specific metal isotope ratios:”
The depended Claims 2-13 are allowable due to their dependency on claim 1.


Regarding Claim 14, Lawson disclose:


(b)    analyzing the sample to determine a geochemical signatures of the sample, wherein the geochemical signature comprises one or more of bulk metal concentration, non-metal isotopic signatures, molecular geochemistry, clumped isotope/position specific isotope geochemistry (para [007],[008] and [0041], where combined and integrated with traditional geochemical techniques, such as molecular (e.g., methane, ethane, carbon dioxide, nitrogen), bulk (e.g., mixtures of gases) or stable isotope geochemistry (e.g., carbon, hydrogen, nitrogen, sulfur) of hydrocarbon and nonhydrocarbon gases and physical measurements);
(c) separating containing components of the sample (para [0038], [0062] and [0074]);

Ventura “The stable isotope composition of vanadium, nickel, and molybdenum in crude oils” disclose (d) analyzing the fractions to determine a ratio of at least two isotopes of a first metal (Page 108, para 2.5, Stable isotope analysis), a ratio of at least two isotopes of a second metal (Page 108, para 2.5, Stable isotope analysis), and a ratio of at least two isotopes of a third metal (Page 109, para 2.5.4. Mass spectrometry);
(e)    integrating the isotope ratios of the first metal, second metal, and third metal to form a multiple metal isotope signature (Table 5).

The closest prior art, of the record either singularly or in combination, fail to anticipate or render obvious that a step of:

(c ) separating metal containing components of the sample into fractions for metal isotope analysis;
(e)    integrating the isotope ratios of the first metal, second metal, and third metal to form a multiple metal isotope signature comprising bulk concentrations and compound specific metal isotope ratios;
(f)    integrating the geochemical signature and the multiple metal isotope signature;
(g)    using the integrated signature to develop or refine a hydrocarbon exploration, development, or production strategy.

The depended Claims 15-24 are allowable due to their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857